                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0063-JCC
10                              Plaintiff,                     ORDER
11          v.

12   BRANDAN L. WILKINS,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to continue the
16   trial date and the pretrial motions deadline (Dkt. No. 25). Defendant has filed a speedy trial
17   waiver up to and including March 16, 2020. (Dkt. No. 26.) Having thoroughly considered the
18   motion and the relevant record, the Court hereby FINDS that:
19          1.       Failure to grant a continuance would likely result in a miscarriage of justice, as set
20   forth in 18 U.S.C. § 3161(h)(7)(B)(i);
21          2.       The additional time requested is a reasonable period of delay, as Defendant has
22   requested more time to prepare for trial, investigate the matter, gather evidence material to the
23   defense, and to consider possible defenses;
24          3.       The ends of justice will best be served by a continuance, and the ends of justice
25   outweigh the best interests of the public and Defendant in any speedier trial, as set forth in 18
26   U.S.C. § 3161(h)(7)(A); and


     ORDER
     CR19-0063-JCC
     PAGE - 1
 1          4.       The additional time requested between the current trial date and the new trial date

 2   is necessary to provide defense counsel reasonable time to prepare for trial considering the facts

 3   set forth above.

 4          For the foregoing reasons, Defendant’s motion to continue the trial date and the pretrial

 5   motions deadline (Dkt. No. 25) is GRANTED. It is therefore ORDERED that the trial date is

 6   CONTINUED from October 28, 2019, to March 2, 2020, at 9:30 a.m., and that the time between

 7   the date of this order and the new trial date is excludable time under the Speedy Trial Act,

 8   pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv). Any pretrial
 9   motions shall be filed no later than February 3, 2020.
10          DATED this 9th day of October 2019.




                                                           A
11

12

13
                                                           John C. Coughenour
14                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0063-JCC
     PAGE - 2
